Name: Commission Regulation (EC) No 2762/1999 of 22 December 1999 adjusting the maximum annual fishing effort for certain fisheries
 Type: Regulation
 Subject Matter: fisheries;  technology and technical regulations;  Europe;  production
 Date Published: nan

 Avis juridique important|31999R2762Commission Regulation (EC) No 2762/1999 of 22 December 1999 adjusting the maximum annual fishing effort for certain fisheries Official Journal L 331 , 23/12/1999 P. 0059 - 0061COMMISSION REGULATION (EC) No 2762/1999of 22 December 1999adjusting the maximum annual fishing effort for certain fisheriesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2027/95 of 15 June 1995 establishing a system for the management of fishing effort relating to certain Community fishing areas and resources(1), as amended by Regulation (EC) No 149/1999(2), and in particular the second indent of Article 4 thereof,(1) Whereas the second indent of Article 4 of Regulation (EC) No 2027/95 provides that the Commission, at the request of a Member State, shall take appropriate measures so that the Member State in question can fish its quotas in accordance with the third subparagraph of Article 6(2) of Council Regulation (EC) No 685/95 of 27 March 1995 on the management of the fishing effort relating to certain Community fishing areas and resources(3);(2) Whereas Spain has asked the Commission to adjust the maximum annual fishing effort granted to its vessels by transferring part of the static gear effort to towed gear in the case of fishing directed at demersal species so that vessels flying the Spanish flag are able to exploit fully the yearly allocated quotas under the Community regulations;(3) Whereas this transfer of fishing effort involves only a simple adjustment which does not alter the existing balance and enables the effort levels allocated initially to be adjusted to the current situation of the fleet, and fishing activity to be diversified to include other demersal species;(4) Whereas this Regulation must enter into force immediately in order to allow Spain to make better use of its quotas;(5) Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fisheries and Aquaculture,HAS ADOPTED THIS REGULATION:Article 1The maximum annual fishing effort for the Kingdom of Spain in respect of demersal species using towed and passive gear respectively, as referred to in the Annex to Regulation (EC) No 2027/95, is amended, as laid down in the Annex hereto.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 199, 24.8.1995, p. 1.(2) OJ L 18, 23.1.1999, p. 3.(3) OJ L 71, 31.3.1995, p. 5.ANNEX>PIC FILE= "L_1999331EN.006002.EPS">>PIC FILE= "L_1999331EN.006101.EPS">